Citation Nr: 1718523	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel




INTRODUCTION

The Veteran served on active duty from December 1951 to June 1977.  He also had periods of active duty from June 1951 to July 1951, in October 1951, and in November 1951.  He had verified service in the Republic of Vietnam from July 1967 to June 1968.  He died in April 2010, and the appellant is claiming benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

A videoconference hearing was scheduled before the Board in October 2015.  In a statement submitted on the date of the scheduled hearing, the appellant's representative indicated that the appellant informed her that she was unable to attend the hearing due to the length of the drive to the RO in Los Angeles, California.  Therefore, the representative requested that the appellant's hearing request be withdrawn.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2016).

In January 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  The Veteran died in April 2010.  The certificate of death lists the immediate cause of death as fungal pneumonia.  The underlying causes were identified as refractory anemia with excess blast in transformation and myelodysplastic syndrome.

2.  At the time of the Veteran's death, service connection was established for the following disabilities: status-post polypectormy and nasal septum defect, rated as noncompensable; chronic maxillary and ethmoid sinusitis, rated as noncompensable; and status-post operative rectal polyps, rated as noncompensable.  Those disabilities were not primary or contributory causes of his death.

3.  The Veteran's fungal pneumonia, refractory anemia with excess blasts in transformation, and myelodysplastic syndrome did not manifest in service or for many years thereafter and are not otherwise causally or etiologically related to his military service, including exposure to herbicides or non-ionizing radiation.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the VA's duty to notify and assist has been met.  The RO sent an adequate notice letter to the appellant in May 2011, and all available service treatment records and post-service medical records have been obtained.  The appellant has not identified any outstanding records pertinent to the issue decided herein.  An adequate VA medical opinion was also obtained.  

Moreover, the Board notes that there has been substantial compliance with the prior remand directives.  Specifically, in the January 2016 remand, the Board directed the AOJ to request and obtain any additional pertinent private and VA medical records, attempt to verify any radiation exposure that the Veteran may have had during his service, and obtain a VA medical opinion to address the cause of the Veteran's death.  A review of the record showed that additional private medical records were identified, obtained, and associated with the record.  The AOJ notified the appellant that no response had been received from one of the private providers that she identified in a February 2016 authorization form.  She was informed that she should contact the provider and ask that they send the records to VA as soon as possible or that she could obtain the records and send them herself.  The appellant has not responded. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  

In addition, pursuant to the January 2016 remand directives, in April 2016, the AOJ sent requests to the United States Department of Energy National Nuclear Security Administration and the Air Force and requested a DD 1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure.  In an April 2016 response, the Department of Energy National Nuclear Security Administration indicated that a master file search of their dosimetry records was conducted and resulted in no records.  

Finally, in June 2016, a VA medical opinion was obtained that addressed the opinions requested in the January 2016 remand.

There has been no assertion that the duties to notify and assist have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).


Law and Analysis

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability. 38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

In determining whether the disorder that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to service connection apply. 38 U.S.C.A. § 1310.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Fungal pneumonia, refractory anemia, and myelodysplastic syndrome are not enumerated "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here. Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways. See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2016).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), a veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service. Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-malignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest five years or more after exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2016). In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained; service medical records; and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311 (a)(2)(iii) (2016).

In this case, the Board notes that the Veteran did not qualify as a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d), as he did not participate in a radiation-risk activity. 38 C.F.R. § 3.309(b)(i), (ii) (2016).  Accordingly, the presumptive provisions of 38 C.F.R. § 3.309(d) are not for application in this case.   

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307 (a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation and/or herbicide exposure, but must also determine whether the disability was otherwise the result of active service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the cause of the Veteran's death. 

The Veteran's death certificate listed the immediate cause of death as fungal pneumonia.  The underlying causes were identified as refractory anemia with excess blast in transformation and myelodysplastic syndrome.

At the time of the Veteran's death, service connection was established for status-post polypectomy and nasal septum defect; chronic maxillary and ethmoid sinusitis; and status-post operative rectal polyps.  

There is no evidence of record showing that the Veteran's fungal pneumonia, refractory anemia, or myelodysplastic syndrome manifested during service or within one year of separation from service.  The Veteran's service treatment records are negative for any complaints or findings of fungal pneumonia, refractory anemia, or myelodysplastic syndrome.  In fact, in an April 1977 retirement examination, his lungs and chest were clinically evaluated as "normal," and hematocrit blood testing showed a normal value of 47 percent red blood cell count.  The Board finds the clinical evaluation report to be highly probative, as it is affirmative evidence based on an examination of the Veteran.  Moreover, the Veteran's post-service treatment records show that he was diagnosed with myelodysplasia with early blast transformation in March 2009, which was over 32 years after separation from service. See August 2009 private pulmonary consultation report. 

Based on the foregoing, the Board finds that the cause of the Veteran's death, fungal pneumonia, and the underlying causes of refractory anemia and myelodysplastic syndrome did not manifest in service.  

In addition to the lack of evidence showing that fungal pneumonia, refractory anemia, and myelodysplastic syndrome manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's cause of death to service. 

In her December 2011 substantive appeal, the appellant contended that the Veteran developed myelodysplastic syndrome as a result of exposure to Agent Orange during his Vietnam service.  In the alternative, in a May 2015 VA Form 646 and in a March 2017 statement, the appellant's representative asserted that the Veteran was exposed to radiation from electromagnetic transmitters during his service as an electronic warfare officer in flight status and that his myelodysplastic syndrome was caused by that radiation exposure.

In a June 2016 VA medical opinion, the VA examiner initially noted that the Veteran's immediate cause of death was fungal pneumonia and the underlying causes of death were refractory anemia with excess blasts in transformation and myelodysplastic syndrome.  The examiner noted that myelodysplastic syndrome occurred most commonly in older adults with a median age at diagnosis in most series of 65 years and a male predominance.  He noted that the risk of developing myelodysplastic syndrome increased with age.  He also reported that refractory anemia with excess blasts in transformation is a manifestation of the myelodysplastic syndrome itself.

In his June 2016 VA medical opinion, the examiner opined that these causes were not related to, due to, or aggravated by the Veteran's service-connected status-post polypectomy and nasal septum defect, chronic maxillary and ethmoid sinusitis, and status-post operative rectal polyps.  He explained that fungal pneumonia is not caused by nasal polyps or septal defects because they are physiologically separate.  He noted that myelodysplastic syndrome is part of a heterogeneous group of malignant hematopoietic stem cell disorders unrelated to nasal polyps or septal defects.   In addition, he stated that there was no logical pattern that allowed the creation of a causal nexus to support the contention that the Veteran's service-connected status-post polypectomy and nasal septum defect, chronic maxillary and ethmoid sinusitis, and status-post operative rectal polyps combined with another disorder to cause the Veteran's death.  Therefore, he opined that the Veteran's service-connected disabilities less likely than not aided or lent assistance to his death because the service-connected disabilities were unrelated to and did not impact the immediate and underlying causes of death.

In his June 2016 VA medical opinion, the examiner also noted that herbicide exposure was presumed during the Veteran's Vietnam service.  However, he noted that the Veteran's immediate cause of death and underlying causes of death are not included in the Agent Orange presumptive list.  He further stated that there was no significant evidence in medical literature to create a causal nexus for this claim.  Therefore, he opined that the Veteran's fungal pneumonia, refractory anemia with excess blasts in transformation, and myelodysplastic syndrome were less likely than not related to his military service, including herbicide exposure.

In addition, in his June 2016 VA medical opinion, the examiner noted that myelodysplastic syndrome has been associated with environmental factors, including exposure to radiation and tobacco.  However, the examiner reported that there was no documentation of significant radiation exposure occurring for this Veteran while on active duty.  Therefore, he opined that the Veteran's fungal pneumonia, refractory anemia with excess blasts in transformation, and myelodysplastic syndrome were less likely than not related to his military service, including any potential radiation exposure.

Based on the foregoing, the Board finds that service connection for the Veteran's immediate cause of death and the underlying causes of death, to include as due to exposure to non-ionizing radiation and/or herbicide exposure, is not warranted.  The June 2016 VA examiner found that it was less likely than not, that the Veteran's fungal pneumonia, refractory anemia with excess blasts in transformation, and myelodysplastic syndrome were related to his military service, including herbicide exposure and any potential radiation exposure and supported his opinions with reference to the record as well as contemporary medical literature. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone); Sklar v. Brown, 5 Vet. App. 140 (1993).  As the examiner reviewed the evidence and provided a thorough rationale, the Board finds that the opinions are highly probative. 

The Board has also considered the appellant's and her representative's contentions that the cause of the Veteran's death was from disability related to his service, to specifically include radiation exposure and/or herbicide exposure.  However, the appellant and her representative have not provided any evidence of nexus between the immediate and underlying causes of death and presumed herbicide or claimed radiation exposure in service, except for what appears to be their own speculation or conjecture. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Generally, lay persons are competent to report as to the observable symptoms and its history. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the appellant and her representative are not competent to provide etiology opinions regarding this issue, as it is a complex medical determination based upon internal medical processes and is not capable of lay observation.  Neither the appellant nor her representative has contended otherwise, and the evidence does not show, that they have the medical expertise to provide such opinions. See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. 465.  

Nevertheless, even assuming that the appellant and her representative are competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than these more general lay assertions.  As noted above, the examiner reviewed and considered the evidence of record, including their statements, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


